
	

115 HR 1913 : Clear Creek National Recreation Area and Conservation Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1913
		IN THE SENATE OF THE UNITED STATES
		July 12, 2017 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To establish the Clear Creek National Recreation Area in San Benito and Fresno Counties,
			 California, to designate the Joaquin Rocks Wilderness in such counties,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clear Creek National Recreation Area and Conservation Act. 2.DefinitionsIn this Act:
 (1)Management planThe term management plan means the Plan for the Recreation Area prepared under section 4(c). (2)Recreation areaThe term Recreation Area means the Clear Creek National Recreation Area.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means the State of California.
 (5)Off highway vehicleThe term off highway vehicle means any motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, or other natural terrain and not intended for use on public roads.
			3.Establishment of Clear Creek National Recreation Area
 (a)In generalTo promote environmentally responsible off highway vehicle recreation, the area generally depicted as Proposed Clear Creek National Recreation Area on the map titled Proposed Clear Creek National Recreation Area and dated February 14, 2017, is established as the Clear Creek National Recreation Area, to be managed by the Secretary.
 (b)Other purposesThe Recreation Area shall also support other public recreational uses, such as hunting, hiking, and rock and gem collecting.
 (c)Map on fileCopies of the map referred to in subsection (a) shall be on file and available for public inspection in—
 (1)the Office of the Director of the Bureau of Land Management; and (2)the appropriate office of the Bureau of Land Management in California.
				4.Management
 (a)In generalThe Secretary shall manage the Recreation Area to further the purposes described in section 3(a), in accordance with—
 (1)this Act; (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (3)any other applicable law. (b)UsesThe Secretary shall—
 (1)prioritize environmentally responsible off highway vehicle recreation and also facilitate hunting, hiking, gem collecting, and the use of motorized vehicles, mountain bikes, and horses in accordance with the management plan described in subsection (c);
 (2)issue special recreation permits for motorized and non-motorized events; and (3)reopen the Clear Creek Management Area to the uses described in this subsection as soon as practicable following the enactment of this Act and in accordance with the management guidelines outlined in this Act and other applicable law.
 (c)Interim management planThe Secretary shall use the 2006 Clear Creek Management Area Resource Management Plan Amendment and Route Designation Record of Decision as modified by this Act or the Secretary to incorporate natural resource protection information not available in 2006, as the basis of an interim management plan to govern off highway vehicle recreation within the Recreation Area pending the completion of the long-term management plan required in subsection (d).
 (d)Permanent management planNot later than 2 years after the date of the enactment of this Act, the Secretary shall create a comprehensive management plan for the Clear Creek Recreation Area that—
 (1)shall describe the appropriate uses and management of the Recreation Area in accordance with this Act;
 (2)shall be prepared in consultation with— (A)appropriate Federal, State, and local agencies (including San Benito, Monterey, and Fresno Counties);
 (B)adjacent land owners; (C)other stakeholders (including conservation and recreational organizations); and
 (D)holders of any easements, rights-of-way, and other valid rights in the Recreation Area; (3)shall include a hazards education program to inform people entering the Recreation Area of the asbestos related risks associated with various activities within the Recreation Area, including off-highway vehicle recreation;
 (4)shall include a user fee program for motorized vehicle use within the Recreational Area and guidelines for the use of the funds collected for the management and improvement of the Recreation Area;
 (5)shall designate as many previously used trails, roads, and other areas for off highway vehicle recreation as feasible in accordance with this in order to provide a substantially similar recreational experience, except that nothing in this paragraph shall be construed as precluding the Secretary from closing any area, trail, or route from use for the purposes of public safety or resource protection;
 (6)may incorporate any appropriate decisions, as determined by the Secretary, in accordance with this Act, that are contained in any management or activity plan for the area completed before the date of the enactment of this Act;
 (7)may incorporate appropriate wildlife habitat management plans or other plans prepared for the land within or adjacent to the Recreation Area before the date of the enactment of this Act, in accordance with this Act;
 (8)may use information developed under any studies of land within or adjacent to the Recreation Area carried out before the date of enactment of this Act; and
 (9)may include cooperative agreements with State or local government agencies to manage all or a portion of the recreational activities within the Recreation Area in accordance with an approved management plan and the requirements of this Act.
				(e)Acquisition of property
 (1)In generalThe Secretary may acquire land adjacent to the National Recreation Area by purchase from willing sellers, donation, or exchange.
 (2)ManagementAny land acquired under paragraph (1) shall be managed in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this Act; and (C)any other applicable law (including regulations).
 (3)Improved accessThe Secretary may acquire by purchase from willing sellers, donation, exchange, or easement, land, or interest in land to improve public safety in providing access to the Recreation Area.
				(f)Private property
				(1)Access to private property
 (A)In generalThe Secretary shall provide landowners adequate access to in­holdings within the Recreation Area. (B)InholdingsFor access purposes, private land adjacent to the Recreation Area to which there is no other practicable access except through the Recreation Area shall be managed as an inholding.
 (2)Use of private propertyNothing in this Act affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).
 (3)Buffer zonesNothing in this Act creates a protective perimeter or buffer zone around the Recreation Area. (4)Valid rightsNothing in this Act affects any easements, rights-of-way, and other valid rights in existence on the date of the enactment of this Act.
 (g)Water right exclusionNothing in this Act— (1)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the Recreation Area; or
 (2)shall affect any water rights existing on the date of the enactment of this Act. (h)Hunting and fishingNothing in this Act—
 (1)limits hunting or fishing; or (2)affects the authority, jurisdiction, or responsibility of the State to manage, control, or regulate fish and resident wildlife under State law (including regulations), including the regulation of hunting or fishing on public land managed by the Bureau of Land Management.
 (i)Motorized vehiclesExcept in cases in which motorized vehicles are needed for administrative purposes or to respond to an emergency, the use of motorized vehicles on public land in the Recreation Area shall be permitted only on roads, trails, and areas designated by the management plan for the use by motorized vehicles.
 (j)GrazingIn the Recreation Area, the grazing of livestock in areas in which grazing is allowed as of the date of the enactment of this Act shall be allowed to continue, consistent with—
 (1)this Act; (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (3)any regulations promulgated by the Secretary, acting through the Director of the Bureau of Land Management.
 (k)WithdrawalSubject to valid existing rights, all Federal land within the Recreation Area is withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patenting under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
 (l)FeesAmounts received by the Secretary under the fee structure required by subsection (d)(4) shall be— (1)deposited in a special account in the Treasury of the United States; and
 (2)made available until expended to the Secretary for use in the Recreation Area. (m)Risk StandardThe National Oil and Hazardous Substances Pollution Contingency Plan (section 300 of title 40, Code of Federal Regulations), published pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605), shall not apply to the Secretary’s management of asbestos exposure risks faced by the public when recreating within the Clear Creek Recreation Area described in section 3(b).
 5.Joaquin Rocks WildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 21,000 acres of Federal lands located in Fresno County and San Benito County, California, and generally depicted on a map entitled Proposed Joaquin Rocks Wilderness and dated February 14, 2017, is designated as wilderness and as a component of the National Wilderness Preservation System and shall be known as the Joaquin Rocks Wilderness.
		6.Release of San Benito Mountain wilderness study area
 (a)FindingCongress finds that, for the purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the San Benito Mountain wilderness study area has been adequately studied for wilderness designation.
 (b)ReleaseThe San Benito Mountain wilderness study area is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
 7.Clarification regarding fundingNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 11, 2017.Karen L. Haas,Clerk
